            Case 5:19-po-00127-JLT
                      IN THE UNITEDDocument
                                     STATES15   Filed 08/24/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                         EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                    Case No. 5:19-po-00127-JLT

                  Plaintiff,                 DEFENDANT’S STATUS REPORT
v.                                           ON UNSUPERVISED PROBATION

JIMMY S. HOUMOLLER,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                Operating a Motor Vehicle when Blood or Breath is 0.08 Grams
                                    or More of Alcohol, in violation of 36 C.F.R. Section 4.23(a)(2)
       Sentence Date:               September 6, 2019
       Review Hearing Date:         September 1, 2020
       Probation Expires On:        September 6, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number; and notify the Court of any material
       change in defendant’s economic circumstances that might affect defendant’s ability to pay the
       full financial obligation.

☒      Monetary Fines & Penalties in Total Amount of: $1230 which Total Amount is made up of
       a
       Fine: $ 1200; Special Assessment: $30.

☒      Payment schedule: to be paid in full by October 7, 2019.

☐      Community Service hours Imposed of:

☒      Other Conditions:
       The defendant shall complete three (3) months of once weekly alcohol abuse counseling
       through the company Rusmiddelcenter Viborg in Denmark. Proof of Completion Due by
       3/6/2020.
              Case 5:19-po-00127-JLT Document 15 Filed 08/24/20 Page 2 of 3
COMPLIANCE:

☒       Defendant has complied with and completed all conditions of probation described-above.

        Otherwise:

☐       Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
        being placed on probation by this Court.

                If so, describe arrest/charge/citation (location, court, date & offense):

☐       To date, Defendant has paid $

        ☐ If not paid in full when was last time payment:       Date:
                                                                Amount:
☐       To date, Defendant has performed        hours of community service.

☐       Compliance with Other Conditions of Probation:


GOVERNMENT POSITION:
☒       The Government agrees to the above-described compliance.

☐       The Government disagrees with the following area(s) of compliance:


DATED: August 20, 2020                                     /s/ Philip Tankovich
                                                           PHILIP TANKOVICH
                                                           Special Assistant United States Attorney

DEFENDANT’S REQUEST (OPTIONAL):

        In light of the information detailed in this status report, Mr. Houmoller asks the Court for and

moves for the following:


        ☒       that the review hearing set for 9/1/2020 at 9:00 a.m.
                ☐       be continued to [date] or
                ☒       be vacated.
        ☐       that Defendant’s appearance for the review hearing be waived.


DATED: August 20, 2020                                     /s/ Kim Schumann
                                                           Kim Schumann
                                                           Schumann, Rosenberg & Arevalo LLP
                                                           Attorney for Defendant


Houmoller, Jimmy S. [5:19-po-00127-JLT]
Status Report
                                                      2 of 3
                                  [PROPOSED]
             Case 5:19-po-00127-JLT           ORDER
                                     Document 15 Filed 08/24/20 Page 3 of 3
        The Court having considered the defendant’s request,

        IT IS HEREBY ORDERED that the Defendant’s request is:

        ☒       GRANTED. The Court orders that the Review Hearing be vacated.

        ☐       DENIED.



IT IS SO ORDERED.

    Dated:     August 23, 2020                           /s/ Jennifer L. Thurston
                                                UNITED STATES MAGISTRATE JUDGE




Houmoller, Jimmy S. [5:19-po-00127-JLT]
Status Report
                                                3 of 3
